United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.D., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-877
Issued: November 23, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 17, 2010 appellant filed a timely appeal from the October 29, 2009 decision
of the Office of Workers’ Compensation Programs denying his occupational injury claim and the
January 21, 2010 decision denying his request for reconsideration. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant sustained an occupational disease in the
performance of duty; and (2) whether the Office abused its discretion in denying his request for
reconsideration.

FACTUAL HISTORY
This case was previously before the Board.1 By decisions dated July 11, 2008 and July 6,
2009, the Board found an unresolved conflict in medical opinion, set aside August 30, 2007 and
October 7, 2008 Office decisions. The Board remanded the case for further development of the
medical evidence. The facts of this case as set forth in the Board’s prior decisions are
incorporated herein by reference.
On September 17, 2009 the Office referred appellant, together with the case file, an
amended statement of accepted facts (SOAF)2 and a list of questions, to Dr. Lance N. Brigham, a
Board-certified orthopedic surgeon selected as an impartial medical specialist, for an
examination and opinion as to whether his bilateral knee and low back conditions were causally
related to his job requirements.
In an October 5, 2009 report, Dr. Brigham reviewed the medical history and provided
findings on physical examination. He noted that appellant provided a work history of cleaning
bilges and booms between 2003 and 2006 which required lots of kneeling and climbing. Based
on appellant’s statement that he worked in general maintenance from 2003 to 2006, Dr. Brigham
opined that his back condition and bilateral knee conditions were the natural progression of
degenerative changes. He noted that studies of twins showed that degenerative disc disease was
more likely related to genetics and family history, with obesity and smoking being additional risk
factors. Dr. Brigham stated that appellant’s job did not cause or aggravate his degenerative knee
condition or back condition. There would be flare-ups from work and daily activities that would
cause pain in his back and knees but this would not accelerate the natural progression of either
condition. Dr. Brigham opined that there was no job-related injury to appellant’s back or knees
based on the job history “as documented by [appellant].”
By decision dated October 29, 2009, the Office denied appellant’s claim on the grounds
that the weight of the medical evidence, represented by the impartial medical specialist’s opinion
of Dr. Brigham, established that his knee and back conditions were not causally related to factors
of his employment.
Appellant requested reconsideration. He contended that Dr. Brigham’s report was not
based on an accurate factual background or explain his opinion on causal relationship.
By decision dated January 21, 2010, the Office denied appellant’s request for
reconsideration on the grounds that the evidence submitted did not warrant further merit review.

1

See Docket No. 09-93 (issued July 6, 2009); Docket No. 08-348 (issued July 11, 2008). On February 1, 2006
appellant, a maintenance worker, filed an occupational disease claim alleging a loss of cartilage in both knees and an
aggravation of his lower back condition as a result of his employment activities, working on asphalt and steel
surfaces for 8 to 12 hours a day, climbing ladders, working on his hands and knees, cleaning small spaces and
bumping his knees on hatches and piping.
2

In its July 6, 2009 decision, the Board instructed that the SOAF clearly states appellant’s employment factors.

2

LEGAL PRECEDENT -- ISSUE 1
When the Office refers an employee to a referee examiner for the purpose of resolving a
conflict in medical opinion pursuant to 5 U.S.C. § 8123(a), it has the responsibility to secure a
medical report that properly resolves the conflict.3 When the referee examiner’s opinion requires
clarification or elaboration, the Office must secure a supplemental report from the physician to
correct the deficiency in his original report.4
ANALYSIS -- ISSUE 1
The Board finds that this case is not in posture for a decision. The conflict in the medical
opinion evidence has not been resolved as Dr. Brigham did not provide a fully rationalized
medical opinion.
The Board remanded the case for further development of the medical evidence in its
July 6, 2009 decision. On remand, the Office referred appellant to Dr. Brigham for an
independent medical examination.
Dr. Brigham noted that appellant provided a work history of cleaning bilges and booms
between 2003 and 2006 which required lots of kneeling and climbing. He opined that
appellant’s job duties did not cause or aggravate his back or knee conditions based on the work
history “as documented by [appellant].” It does not appear that Dr. Brigham based his opinion as
to causal relationship on the factual background provided in the SOAF. He did not mention the
job duties and physical requirements as set forth in the SOAF which included: working in
maintenance shops, dry docks, piers, ships, submarines, barges and other facilities and involved
working in cramped spaces on hands and knees on hard surfaces such as steel and asphalt.
Appellant was required to lift and carry up to 60 pounds, sometimes more; turn, bend, pull, push,
stand, crouch, kneel, stoop, climb ladders and reach. He sometimes struck his knees against hard
surfaces while performing his job. Dr. Brigham’s report mentions almost none of the job duties
and physical requirements as described in the SOAF. He based his opinion, that appellant’s back
condition and bilateral knee conditions were the natural progression of degenerative changes and
not his job, on the history given by appellant not the SOAF. Dr. Brigham’s report did not
discuss appellant’s employment duties or that he reviewed any description of the duties. His
report did not incorporate any of appellant’s accepted employment duties into his opinion on
causal relationship. His report is insufficient because it was not based on a proper factual
background.
As the Board pointed out in its prior decision, the issue to be resolved is whether
appellant’s back and knee conditions were caused or aggravated by factors of his employment,
which included working on his hands and knees and striking his knees against hard surfaces.
Dr. Brigham’s report did not fully or adequately address this issue. He did not explain why
appellant’s job duties, as set forth in the SOAF, such as working on his hands and knees and
striking his knees against hard surfaces over a period of time, could not cause or aggravate his
3

See Thomas Graves, 38 ECAB 409 (1987).

4

See Talmadge Miller, 47 ECAB 673 (1996).

3

back and knee conditions. Accordingly, the Office has not resolved the conflict in the medical
evidence. The case must again be remanded to resolve the conflict.
On remand, the Office should further develop the medical evidence and obtain a
supplemental report from Dr. Brigham to address the issue of whether appellant’s work duties, as
set forth in the SOAF, caused or aggravated his diagnosed back and knee conditions. Following
this and any other further development as deemed necessary, it shall issue an appropriate merit
decision on appellant’s occupational disease claim.
In light of the Board’s disposition of the first issue, it is unnecessary to consider the
second issue in this appeal.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated January 21, 2010 and October 29, 2009 are set aside and the case
is remanded for further action consistent with this opinion.
Issued: November 23, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

